Order entered October 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01338-CV

                    IN RE NATIONAL UNION FIRE INSURANCE
                  COMPANY OF PITTSBURGH, PA, ET AL,, Relators

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-00351

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE